Citation Nr: 1214882	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-06 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right arm and hand disability.

3.  Entitlement to service connection for prostatitis.

4.   Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).   

The claims were previously before the Board in March 2010, wherein the Board determined that new and material evidence had been submitted to reopen the claims for low back, right arm and hand, and prostate disabilities.  The Board remanded the de novo claims for further development and adjudication.  The matters have been returned to the Board and are now ready for appellate disposition.  For reasons explained in greater detail below, the Board has bifurcated the Veteran's claim for a prostate disability as it appears on the cover page of the instant decision.

The Veteran presented testimony before the Board in February 2010.  The transcript has been associated with the claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  A low back disability, variously diagnosed as lumbar spondylosis with radiculopathy, osteoarthritis, sacrilization, and decompensated lumbar spine, was incurred during the Veteran's period of active military service; the Board finds the Veteran's continuity of symptomatology with respect to his low back following service to be credible.

3.  A right arm and hand disability, diagnosed as carpal tunnel syndrome (CTS), was incurred during the Veteran's period of active military service; the Board finds the Veteran's continuity of symptomatology with respect to his right arm and hand following service to be credible.

4.  The Veteran is not shown to have served in the Republic of Vietnam; the Veteran is not shown to have been exposed to herbicides while stationed in Thailand from September 1966 to August 1967.

5.  Prostatitis first manifested during service; the Board finds the Veteran's continuity of symptomatology with respect to his prostatitis following service to be credible; the competent medical evidence of record shows there is a nexus between prostatitis that manifested in service and the current diagnosis.

6.  Prostate cancer did not manifest during service or until years thereafter; prostate cancer is not causally related to the Veteran's prostatitis. 


CONCLUSIONS OF LAW

1.  Low back disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Right arm and hand disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Prostatitis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  Prostate cancer was not incurred in or aggravated by active service or secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

To the extent that the action taken herein below is favorable to the Veteran with respect to the claims for a low back disability, prostatitis, and a right hand and arm disability, the Board finds that further discussion of VCAA is not required at this time.  


Duty to Notify 

The Board notes the Veteran originally filed a claim for a prostate disability.  It was only recently bifurcated to encompass prostatitis and prostate cancer.  As prostatitis had been previously denied, in December 2004, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  Specifically, he was notified that his claim for a prostate disability had been previously denied and the reasons for the prior denial.  He was further notified of the evidence necessary to satisfy the underlying service connection claim.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in December 2004, which was prior to the March 2005 rating decisions.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate a claim for service connection.  A March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

The Board notes the current claim for prostate cancer arises out of the Board's obligation to consider all theories of entitlement.  In March 2010, the Board reopened the claim for a prostate disability.  The matter was remanded for additional development and adjudication, to include ordering a VA examination to determine whether the Veteran had prostatitis and/or prostate cancer due to service.   In a February 2012 supplemental statement of the case, the Veteran's claim for a prostate disability, to include prostatitis and prostate cancer was readjudicated. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service personnel and treatment records, post-service VA and private medical records, reports of VA medical examination, and the transcript from the February 2010 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim for prostate cancer and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Criteria

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis and/or malignant tumors becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

a) Low Back

The Veteran contends that he is entitled to service connection for a low back disability.  Specifically, he asserts that he was treated for his back on two occasions during service.  Through testimony and statements dating back to 1973, the Veteran asserts that he has suffered from back problems since his discharge from service.  

The Board has considered the Veteran's contentions in light of the evidence of record and the applicable law,  and finds that the evidence is favor of the Veteran's claim and the Board will grant service connection for a low back disability, variously diagnosed as lumbar spondylosis with radiculopathy, osteoarthritis, sacrilization, and decompensated lumbar spine, on a direct causation basis.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102.

In this regard, service treatment records show the Veteran was treated for low back pain in April 1967.  The Veteran was tender over L4.  He was diagnosed with low back strain.  In January 1972, the Veteran again reported low back pain following a car ride.  His back was positive for spasm and tenderness.  He was diagnosed with acute 'facette' syndrome.  The Veteran reported recurrent back pain on his separation report of medical history in March 1972.  There was no spine tenderness found on the corresponding physical examination.  A back disability was not diagnosed upon separation.  

As there was no diagnosed chronic back condition during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In the instant case, the Board believes this has been met.  

Post-service, VA outpatient treatment records contain complaints of occasional low back in September 1972, within the year following discharge from active duty service.  X-rays showed L5 sacrilization.  The Veteran filed his original claim for a low back disability in January 1973, lending credence to complaints of injury during service.  Further, an April 1973 lumbar spine x-ray showed four effective lumbar vertebral with a transitional type vertebra at the lumbosacral junction.  An October 1975 VA examination diagnosed the Veteran with low back pain by history, though the etiology was undetermined.  It was thought to be due to sacralization of the L5 vertebral body.  VA outpatient treatment records dated in December 1975 contain continued complaints of low back pain.  

VA outpatient treatment records dated between 1980 and 1998 reveal the Veteran sought treatment  on multiple occasions for low back pain.  He was variously diagnosed with sacrilization of L5 with pseudoarthrosis, back spasm, osteoarthritis, mechanical low back pain, and strain.  The Board would point to a September 1987 entry that documents complaints of low back pain since 1972.  VA outpatient treatment records dated up until 2011 note low back pain and degenerative disease in the active problem list.  Private treatment records dated between 2003 and 2007 document treatment for lumbar spondylosis with radiculopathy. 

The Veteran is clearly asserting that he had continued or ongoing problems with his low back since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Significantly, low back pain was reported upon separation, a September 1972 x-ray showed L5 sacrilization, VA treatment records show treatment dating back to 1972, and the Veteran filed a low back  claim in January 1973 (right after his discharge).  Finally, the Veteran has contended that he has had low back pain since service and he has continued to seek treatment for his back since his discharge from service.  Thus, the Veteran's current assertions of his having had chronic back problems since service are consistent with his own actions and the overall record.

However, what the Board finds more probative is the favorable opinions of record.  Notably, in September 2003, based on a review of the Veteran's service and post-service treatment records, Dr. HJJ opined the Veteran's chronic decompensated lumbar spine was the result of his active military service.  Dr. HJJ reiterated his opinion in June 2004.  Specifically, he indicated that based on a review of the Veteran's military records, his ongoing treatment and diagnostic reports, it was his professional opinion that the Veteran's current low back pain condition was as likely as not the same back problem treated in service.  He offered the same opinion in May 2005.  Finally, in a December 2011 addendum opinion to the May 2010 VA examination, a VA medical examiner opined that the Veteran's low back condition was as least as likely as not related to service.  The examiner reasoned the Veteran had back symptoms in service, which were again documented shortly after service in 1973.

The only negative opinion of record is the February 2004 report of VA examination.  The examiner acknowledged the complaints of back pain in service, but stated that it was difficult to relate that problem to his current problems.  There was no further explanation.  The Board finds that sufficient weight was not given to the Veteran's credibility in terms of service incurrence or ongoing complaints nor was there any mention of the September 2003 opinion of Dr. HJJ.
 
Based on the evidence of record, service connection for a low back disability is clearly warranted.  There is no need for further medical inquiry.  The appeal is granted.  38 C.F.R. § 3.303.
 

b) Right Hand and Arm Disability

The Veteran contends that he is entitled to service connection for a right hand and arm disability.  Specifically, he asserts that he was treated for his right hand and arm on multiple occasions during service.  He further maintains that the repeated trauma to his right arm and hand resulted in the current diagnosis of CTS.  Through testimony and statements dating back to 1973, the Veteran asserts that he has suffered from right hand and arm problems since his discharge from service.  

For reasons set forth below, the Board finds service connection is warranted for a right arm and hand disability, namely CTS, on a direct causation basis.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102.

In this regard, service treatment records show the Veteran was treated on multiple occasions for his right wrist and hand between 1952 and 1968.  In August 1952, he had a swollen little finger of the right hand thought to be dislocated, but was ultimately determined to be a chip fracture.  In September 1958 he had a soft tissue injury to the right hand.  In December 1962, he had a sore right index finger.  In July 1965, he had pain, stiffness, and swelling in the right index finger.  In May 1967, he had tenosynovitis of the third finger.  In July 1968, he injured his right wrist and hand playing softball.  The Veteran reported broken bones and swollen and painful joints on his separation report of medical history in March 1972.  A right hand and arm disability was not diagnosed upon separation.  

As there was no diagnosed chronic right arm or hand condition during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In the instant case, the Board believes this has been met.  

Post-service, the Veteran filed his original claim for a sprained right wrist and arthritis of the wrists and elbows in January 1973,  just after his discharge from service.  On VA examination in April 1973, the Veteran complained of pain in his wrists and elbows since the 1960s.  He indicated that he was diagnosed with arthritis of the wrists and elbows, but this was not confirmed by x-ray.  In December 1978, the Veteran was thought to have possible CTS. 

Upon VA examination in September 1983, the Veteran complained of right forearm tenderness.  VA outpatient treatment records dated between 1980 and 1998 document complaints of right arm, hand, and elbow pain.  He was diagnosed with lateral epicondylitis of the right elbow in 1983, as well as sprain and tendonitis.  
On VA examination in March 1999, the Veteran reported occasional right hand numbness and tremors.  Electromyography dated in September 2003 confirmed CTS. 

The Veteran is clearly asserting that he had continued or ongoing problems with his right arm and hand since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  Significantly, broken bones , as well as swollen and painful joints, were reported upon separation, the Veteran filed his original claim in January 1973 (right after his discharge) and CTS was thought to exist as early as December 1978.  Finally, the Veteran has contended that he has had right arm and hand problems since service and he has continued to seek treatment for his right arm and hand since his discharge from service.  Thus, the Veteran's current assertions of his having had chronic right arm and hand problems since service are consistent with his own actions and the overall record.

However, what the Board finds more probative is the favorable opinions of record.  Notably, in October 2003 Dr. HJJ noted that he reviewed service treatment records showing the Veteran being treated for his right upper extremity dating back to 1952, with evidence of trauma.  Dr. HJJ further indicated the Veteran complained of right hand and arm symptoms throughout the remainder of service and through 1983.  Dr. HJJ stated the Veteran had significant grip and pinch weakness with the right hand in addition to hyperalgesia. 

In June 2004, Dr. HJJ indicated that based on a review of the Veteran's military records, his ongoing treatment and diagnostic reports, it was his professional opinion that the Veteran's current right CTS condition was as likely as not the same problem treated in service.  

Dr. HJJ reiterated his opinion in May 2005.  Specifically, he indicated that based on a review of the Veteran's military records and his ongoing treatment reports, it was his opinion that the Veteran's tenosynovitis and CTS problems were as likely as not to be the same problems that he was treated for during service.  

The only negative opinion of record is a December 2011 addendum VA opinion.  The examiner opined it was less likely as not that the Veteran's right arm and hand disability manifested during service or were due to or aggravated by a service-connected disability.  The examiner simply stated there was no right hand and arm condition at the time of discharge from service or within one year of discharge.  There was no further explanation.  The Board finds that sufficient weight was not given to the Veteran's credibility in terms of service incurrence or ongoing complaints.  Notably, there was no mention of the numerous treatment received in service or the opinions of Dr. HJJ.  Moreover, in the original examination in May 2010, the examiner indicated there were no service treatment records available for review.   As noted, the addendum also made no mention of the in-service treatment.  
 
Based on the evidence of record, service connection for a right hand and arm disability, namely CTS, is clearly warranted.  There is no need for further medical inquiry.  The appeal is granted.  38 C.F.R. § 3.303.


c) Prostate Disability

The Veteran asserts that he is entitled to service connection for a prostate disability.  Specifically, he contends that he was treated for prostatitis during service and subsequent to his discharge.  He further contends that his more recent diagnosis of prostate cancer was the result of exposure to herbicides, namely Agent Orange, in Thailand.  He  asserts that he was stationed in an area that used defoliant and that planes that stored Agent Orange were in the hangars at Udorn Air Base. After careful consideration of all procurable and assembled data, the Board finds that service connection for prostate cancer is not warranted; however, the preponderance of the evidence is in favor granting service connection for prostatitis on a direct causation basis.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102.
First, the Board shall discuss that portion of the claim for a prostate disability pertaining to prostatitis.  Service treatment records show the Veteran was treated for prostatitis in September 1962.  The separation report of medical examination dated in March 1972 was negative for prostatitis.  

As there was no diagnosed chronic prostatitis during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In the instant case, the Board believes this has been met.  

Post-service, the Veteran complained of urinary frequency and occasional nocturia in May 1983.  He was found to have an enlarged prostate and diagnosed with chronic prostatitis.  There were similar complaints in 1989 and 1990.  In August 1991, the Veteran underwent a transurethral resection of the prostate for obstructive prostatic enlargement.  The Veteran filed his original claim for benefits in 1999.
In a January 1999 letter, Dr. TL indicated he had treated the Veteran since 1991 for chronic prostatitis.
 
The Veteran is clearly asserting that he had continued or ongoing problems with his prostate since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  While there is some gap in treatment from the Veteran's discharge from service, the objective medical evidence of record associated with the claims folder shows treating dating back to at least 1983.  The Veteran has contended that he has had prostatitis since service.  The Board has no reason to doubt his veracity.  Plus, the Veteran has continued to seek treatment for prostatitis since his discharge from service.  Thus, the Veteran's current assertions of his having had chronic prostate problems since service are consistent with his own actions and the overall record.

However, what the Board finds more probative is the favorable opinions of record.  Notably, in an August 2003 letter, Dr. TL opined that according to the Veteran's military records he was treated for subacute prostatitis in 1962 and it was as likely as not that the chronic prostatitis that the Veteran was currently being treated for was related to the prostatitis treated in 1962.  In a September 2004 opinion Dr. BSL indicated the Veteran had been followed for many years for chronic prostatitis.  Dr. BSL opined that the diagnosis of prostatitis dated back to 1962 when the Veteran was active duty military.  The Veteran was diagnosed with prostate cancer in September 2004 and underwent a radical retropubic prostatectomy.  The Veteran continued to be diagnosed with prostatitis upon VA examination in January 2012.

There are no negative opinions of record.  Based on the evidence of record, service connection for prostatitis is warranted.  There is no need for further medical inquiry.  The claim for prostatitis is granted.  38 C.F.R. § 3.303

As noted at the outset, the Veteran has also recently claimed entitlement for prostate cancer.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include prostate cancer.  38 C.F.R. § 3.309(e).  This shall have become manifest to a degree of 10 percent or more at any time after service.   38 C.F.R. § 3.307(a)(6)(ii).   "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  

In this case, there is no evidence the Veteran served in the Republic of Vietnam (RVN).  The Veteran's DD-214 reveals the Veteran had no RVN service, though he was awarded the Vietnam Service Medal.  According to VBA Fast Letter 09-20 (May 6, 2009), Thailand was a staging area for aircraft missions over Vietnam, and many veterans who assisted with these missions received the Vietnam Service Medal for their support of the war effort.  Therefore, not having served in the Republic of Vietnam, the Veteran is not presumed to have been exposed during his period of service to an herbicide agent in Vietnam.  38 U.S.C.A. § 1116(f).   

The Veteran contends that he was exposed to herbicides which were used as defoliants while he was stationed in Thailand.  He further claims that Agent Orange was stored in the hangars.  Service personnel records show the Veteran was stationed at the Udorn Royal Thai Air Force Base, Thailand, from September 1966 to August 1967.  He was a flight supervisor.  

When developing herbicide-related disability claims from veterans with Thailand service during the Vietnam era, Regional Offices will no longer send inquiries to the Agent Orange Mailbox.  Instead, a copy of a Memorandum for the Record will be placed in the veteran's file.  See VBA Fast Letter 09-20 (May 6, 2009).  This response document contains input from DOD and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the herbicide exposure issue can be resolved based on this document, then no further development action is necessary.  Id. 

The Memorandum for Record, included in the Veteran's claims file, shows that limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, to September 8, 1964, near the Pranburi Military Reservation.  The Memorandum further  shows that tactical herbicides, such as Agent Orange were not used or stored in Thailand.  There are no records of tactical herbicide spraying by Ranch Hand or Army Chemical Corps aircraft in Thailand after 1964.  There was sporadic use of non-tactical or commercial herbicides used within the base, on small-scale brush or weed clearing activity along the flight line or around living quarters in Thailand.  However, these were not tactical herbicides and only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of Base Civil Engineer were used.

The Veteran's herbicide exposure claim can be resolved based on this Memorandum.  First and foremost, the Veteran was in Thailand from September 1966 to August 1967, more than two years after there were limited testing of tactical herbicides near the Pranburi Military Reservation.  Next, the herbicides used to defoliate near the flight-line and living quarters in Thailand, were not tactical herbicides, but commercial grade approved by the Armed Forces Pest Control Board and sprayed under the control of Base Civil Engineer.  Therefore, the Veteran is not presumed to have been exposed during his service in Thailand.  Id.  

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Thus, on this record, the Board shall proceed with determining entitlement to service connection for prostate cancer on a direct causation basis.  Service treatment records while containing evidence of prostatitis in 1962, did not show prostate cancer.  Post-service, the first findings of prostate cancer were dated in 2004, some 32 years after the Veteran's discharge from active service and clearly outside the one-year presumptive period for malignant tumors.  38 C.F.R. § 3.307, 3.309. 

As prostate cancer was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service or the service-connected prostatitis.  Here, there is no such competent evidence.  Notably, the May 2010 and January 2012 VA examiners opined that there was no relationship between prostatitis and prostate cancer.  The preponderance of the evidence is against a finding that prostate cancer is related to the Veteran's active duty service, to include exposure to herbicides.  This aspect of the claim only is denied.  38 U.S.C.A. § 5107(b).  As previously determined, service connection is warranted for prostatitis.  38 C.F.R. § 3.303.



ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to service connection for a low back disability is warranted.  Entitlement to service connection for a right arm and hand disability, namely CTS, is warranted.  Entitlement to service connection for prostatitis is warranted.  

Entitlement to service connection for prostate cancer is not warranted.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


